Title: To Thomas Jefferson from Samuel Chase, June [1786]
From: Chase, Samuel
To: Jefferson, Thomas


Annapolis, June [1786]. Introduces Richard Ridgely, of Baltimore, who wishes to procure a loan of £7,000 sterling in France; TJ may be questioned about Ridgely in connection with the negotiation; Ridgely has real estate in Baltimore worth five times the amount of the loan he is seeking; the funds are to be used in improving that property, thus increasing its value. “To secure the payment and to give Recovery of Money lent by foreigners to Citizens of this State on Mortgage-lands, it is provided by law that on the actual loan of Money, on Interest not exceeding Six per Cent, any Mortgage made for the Security of payment is valid in law, and if the Money borrowed is not paid, agreeably to Contract, the Court of Chancery is directed to foreclose the Mortgage of his Equity of Redemption, and to order a Sale to discharge the Mortgage, and if any Deficiency the same later paid by the Mortgagor.”
